DETAILED ACTION
This office action is in response to the amendments and remarks filed on June 21, 2021.  
Claims 1-2, 4 and 12-13 have been amended.
Claims 1-13 are currently allowed.
The objection to “TITILE” is withdrawn in view of the amendment with a new title.
The rejection made under 35 USC 112(b) with regard to claims 1-11 and 13 is withdrawn in views of claim amendments and the remarks presented by applicant (on pg. 8-9 of the remarks dated June 21, 2021). 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing apparatus and a non-transitory computer readable medium (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Hirasawa and Fang, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… control such that a plurality of confirmation screens for confirming whether or not deletion is to be made, the plurality of confirmation screens including different information contents, are displayed on the display on a step-by-step basis, wherein the plurality of confirmation screens include a first confirmation screen and a second confirmation screen that are displayed responsive to the collective deletion instruction, the first confirmation screen being different from the second confirmation screen”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 21, 2021 (i.e. on pg. 8-10), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-11, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 12, the closest prior arts of record, Hirasawa and Fang, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… control such that a plurality of confirmation screens for confirming whether or not deletion is to be made, the plurality of confirmation screens including different information contents, are displayed on a step-by-step ”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 21, 2021 (i.e. on pg. 8-10), are not fully disclosed by the prior art(s) of record.
With regard to Claim 13, the closest prior arts of record, Hirasawa and Fang, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… controlling such that a plurality of confirmation screens for confirming whether or not deletion is to be made, the plurality of confirmation screens including different information contents, are displayed on the display means on a step-by-step basis, wherein the plurality of confirmation screens include a first confirmation screen and a second confirmation screen that are displayed responsive to the collective deletion instruction, the first confirmation screen being different from the second confirmation screen”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 21, 2021 (i.e. on pg. 8-10), are not fully disclosed by the prior art(s) of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675